ACCEPTED
                                                                      03-15-00053-CR
                                                                             4842890
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                4/10/2015 12:12:20 PM
                                                                     JEFFREY D. KYLE
                                                                               CLERK
                     NO. 03-15-00053-CR

                   IN THE COURT OF APPEALS       FILED IN
                                          3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          4/10/2015 12:12:20 PM
                                              JEFFREY D. KYLE
                                                   Clerk
*******************************************************

                      CAUSE NO. 71,785

          IN THE 264TH JUDICIAL DISTRICT COURT OF

                     BELL COUNTY, TEXAS

*******************************************************

KEVIN DUANE DRISDALE                              APPELLANT


                              VS.

THE STATE OF TEXAS                                 APPELLEE

*******************************************************


               APPELLANT’S MOTION FOR EXTENSION

                    OF TIME TO FILE BRIEF


    COMES NOW Appellant, KEVIN DUAN DRISDALE, by and

through his attorney of record, James H. Kreimeyer, and

respectfully moves the Court to extend the time for

filing   the   Appellant’s   Brief   in   this   cause,   and   in

support hereof would show the Court as follows:
                                     I.

    On     December     8,     2014,      Appellant       entered    a   plea

pursuant    to   a     plea    bargain     with     the    prosecutor       and

approved by the Court, and the punishment assessed was

twenty years (20) in the Texas Department of Criminal

Justice,    Institutional          Division.         The    trial    court’s

certificate      of    Appellant’s         Right    to     Appeal    granted

Appellant’s      appeal       of   the    denial     of    the    Motion     to

Suppress.        The    original       notice      of    appeal     filed    on

behalf of Appellant on January 5, 2015, did not address

the right to appeal denial of a pre-trial motion.

                                    II.

    An Amended Notice of Appeal was filed on March 31,

2015,    with    the    Third      Court    of     Criminal      Appeals     in

Austin.     Appellant’s Record is due for filing with this

court on April 17, 2015.             Appellant’s Brief is due for

filing with the Court of Appeals on March 27, 2015.

                                    III.

    Appellant’s attorney would respectfully request an

extension of time to file Appellant’s brief due to the
late    appointment   on   March   18,   2015   and   Appellant’s

attorney filing a corrected Notice of Appeal delayed

further filings of docketing statement, designations of

records.      Appellant’s   attorney     was    admitted   to   the

emergency room of Scott & White Memorial Hospital on

Wednesday, April 8, 2015, due to complications of heart

medicine and released Thursday, April 9, 2015.

       This Motion for Extension of Time is not filed for

the purpose of delay, but so that the ends of justice

may be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a forty five (45) day extension of

time to file the brief herein until May 11, 2015.

                                   Respectfully submitted,


                                   /s/ James H. Kreimeyer
                                   JAMES H. KREIMEYER
                                   ATTORNEY FOR APPELLANT
                                   P.O. BOX 727
                                   BELTON, TEXAS 76513
                                   (254) 939-9393
                                   (254) 939-2870 FAX
                                   T.S.B. #11722000
                                   jkreime@vvm.com
                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 10th day of April 2015.


                                 /s/ James H. Kreimeyer
                                 JAMES H. KREIMEYER
                                 ATTORNEY FOR APPELLANT